Citation Nr: 1448409	
Decision Date: 10/31/14    Archive Date: 11/05/14

DOCKET NO.  12-09 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a rating in excess of 30 percent for thrombocytopenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and R.M.


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from April 1974 to March 1975.  

This matter is before the Board of Veterans' Appeals (the Board) on appeal of a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  


FINDING OF FACT

The Veteran's service-connected thrombocytopenia has consistently manifested in blood platelet counts of 100,000 or more, without bleeding.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for thrombocytopenia have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.203, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.118, Diagnostic Code (DC) 7705 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014); 38 C.F.R. § 3.159 (2014).  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

An April 2010 letter satisfied the duty to notify provisions.  This letter notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  The Veteran was informed of the need to show the impact of his disability on daily life and occupational functioning.  A second letter dated in June 2012 included the criteria for a higher rating.  The claim was subsequently readjudicated in an April 2013 supplemental statement of the case.  Thus, VA's duty to notify has been met.

The Veteran's service treatment records and VA medical treatment records have been obtained; he did not identify any outstanding treatment records pertinent to the appeal.  The Veteran was afforded VA examinations in May 2010 and May 2012.  The reports contain sufficient evidence for evaluating the Veteran's service-connected disability in the context of the rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination, it must provide an adequate one).  Thus, VA's duty to assist has been met.

There is no indication in the record that any additional evidence is available and not part of the claims file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, any such failure is harmless.  

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Service connection for thrombocytopenia was granted in a January 1976 rating decision, with an initial 30 percent rating assigned from March 1975.  That rating has been continued in subsequent rating actions.  The Veteran filed his current claim for increased rating in March 2010.

A disability that has been continually rated at or above any evaluation of disability for 20 or more years for compensation purposes under laws administered by VA will not be reduced to less than such evaluation except upon a showing that such rating was based on fraud.  38 C.F.R. § 3.951(b) (2014).

The Veteran's thrombocytopenia is currently evaluated as 30 percent disabling under 38 C.F.R. § 4.117, DC 7705 for thrombocytopenia.  The current 30 percent disability rating contemplates a stable platelet count of 70,000 to 100,000, without bleeding.  A 70 percent rating is warranted for platelet count between 20,000 and 70,000, not requiring treatment, without bleeding.  A 100 percent rating requires a platelet count of less than 20,000, with active bleeding, requiring treatment with medication and transfusions.  38 C.F.R. § 4.117, DC 7705.  

On a May 2010 VA examination, the Veteran reported a history of easy bleeding and bruising.  He was receiving no treatment for his thrombocytopenia.  The examiner stated that there was no history of active bleeding.  The platelet count was noted as 189,000, and the examiner described the platelet count as normal.  The examiner described the Veteran's thrombocytopenia as active and manifested by easy bruising. 

A May 2012 VA examination noted the Veteran's report of easy bleeding and bruising.  The Veteran also noted that his platelet counts continued to fluctuate.  The examiner stated that continuous medication was not required for control of thrombocytopenia and that the Veteran had a stable platelet count of 100,000 or more.  Examination showed multiple areas of bruising along the right and left shins as well as healed wounds with fresh scabs.  Testing showed platelet count of 177,000.  The examiner noted that the Veteran's reported easy bleeding and bruising caused limitation of activities.

VA outpatient record show platelet counts of 213,000 in October 2011, 172,000 in August 2012, and 178,000 in November 2012.

The objective clinical evidence of record does not show that the Veteran currently experiences, or has ever experienced, a platelet count between 20,000 and 70,000 during the appeals period.  Indeed, the medical evidence of record indicates that the Veteran's platelet count is consistently above 100,000 without bleeding.  Based on the above, it is clear that the Veteran's thrombocytopenia symptomatology has never met the criteria for a 70 percent rating at any time during the appeal period under Diagnostic Code 7705.  

The Board has considered whether the Veteran's disability should be rated under any other diagnostic code.  However, this is not the case as the service-connected disability is expressly listed in its own diagnostic code that takes into account the manifestations of thrombocytopenia.

While the Veteran has argued that his platelet counts have varied, the objective findings do not even show that the criteria for the current (protected) 30 percent rating have been met, much less those required for a higher rating.  Staged ratings are inapplicable, and the benefit sought on appeal is denied.

Consideration has been given to the possibility of an extraschedular evaluation.  38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).  However, the applicable scheduler criteria consider the Veteran's complaints and symptomatology, and provide for higher levels of evaluation based on the same type of symptoms (platelet count, bleeding).  Accordingly, referral for extraschedular evaluation is not warranted.

The Veteran has not raised the claim for a total rating for compensation based on individual unemployability due to service-connected disability (TDIU), and the claim is not reasonably raised by the record.  While the Veteran has reported being unemployed for several years, he has attributed such to his diabetes mellitus and not to the service-connected thrombocytopenia.  Thus, a TDIU claim is not part of the rating claim on appeal.  Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

A rating in excess of 30 percent for thrombocytopenia is denied.



____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


